Exhibit 10.1
 
SECOND AMENDMENT TO THE
HERSHEY COMPANY DEFERRED COMPENSATION PLAN


WHEREAS, The Hershey Company (the “Company”) currently maintains The Hershey
Company Deferred Compensation Plan (the “Plan”);


WHEREAS, the Compensation and Executive Organization Committee of the Company's
Board of Directors (the “Committee”), at its April 16, 2007 meeting, approved
changes to the Defined Contribution Supplemental Executive Retirement Plan
portion of the Plan (the “DC SERP”) to (1) require a participant to be employed
on December 31 of a year (except in certain limited circumstances) in order to
receive an allocation under the DC SERP for such year, and (2) impose a new
vesting schedule to determine the portion of the DC SERP account, if any, that a
participant will be entitled to receive upon termination of employment;


WHEREAS, the Committee authorized and directed the officers of the Company to
adopt amendments to the Plan to reflect these changes; and


WHEREAS, this amendment shall supersede the provisions of the Plan to the extent
those provisions are inconsistent with the provisions of this amendment.


NOW, THEREFORE, BE IT RESOLVED that, by virtue and in exercise of the power
reserved to the Committee by Section 8.1 of the Plan, and pursuant to the
authority delegated to officers of the Company by the Committee, the Plan is
hereby amended, effective April 16, 2007, as follows:


1.
Sections 3.2 a. and 3.2 b. are amended to read as follows:



a.           Each Plan Year, for a Participant who defers Compensation under the
401(k) Plan equal to (i) the maximum deferral percentage as permitted by the
plan administrator under the 401(k) Plan or (ii) the maximum contribution limit
under Code section 402(g) (indexed for inflation); provided, however, the Plan
Administrator, in its sole discretion, may waive this condition in its entirety,
the Company shall credit to such Participant’s Supplemental Match Contributions
Sub-Account an amount equal to four and one-half percent (4-1/2%) of those
amounts awarded under the AIP that are deferred under this Plan as soon as
administratively practicable following the last day of the Plan Year.


b.           Each Plan Year, for a Participant who defers Compensation under the
401(k) Plan equal to (i) the maximum deferral percentage as permitted by the
plan administrator under the 401(k) Plan or (ii) the maximum contribution limit
under Code section 402(g) (indexed for inflation); provided, however, the Plan
Administrator, in its sole discretion, may waive this condition in its entirety,
the Company shall credit to such Participant’s Supplemental Match Contributions


--------------------------------------------------------------------------------



Sub-Account an amount equal to four and one-half percent (4-1/2%) of (1) plus
(2) less (3), where (1), (2), and (3) are determined as follows:


2.
Section 6.2 is amended to read as follows:



6.2           Benefits.  A Participant meeting the eligibility requirements
under Section 6.1 shall receive DC SERP Benefits in an amount equal to a
percentage of Compensation determined by the Compensation Committee in its sole
discretion.  Such DC SERP Benefits shall be credited to a Participant’s DC SERP
Benefits Sub-Account as soon as administratively practicable following the last
day of the Plan Year, provided that the Participant


a.           defers Compensation under the 401(k) Plan equal to either (1) the
maximum deferral percentage as permitted by the plan administrator under the
401(k) Plan or (2) the maximum contribution limit under Code section 402(g)
(indexed for inflation); provided, however, the Plan Administrator, in its sole
discretion, may waive this condition in its entirety, and


b.           was employed on the last day of the Plan Year, unless during the
year he or she (1) terminated employment while at least age 55, (2) retired in
accordance with the provisions of any applicable Company-sponsored qualified or
nonqualified retirement plan or program, (3) became Disabled, (4) became
eligible for benefits under a Company-sponsored severance plan, or (5) died.  In
the case of any allocation for a Plan Year for which the Participant was not
employed on December 31, except as provided in the next paragraph in the case of
a Participant who becomes Disabled, the allocation shall be based on the amount
of the Participant’s actual Compensation paid for services performed through the
last active day of the Participant’s employment, which shall not include any
amounts paid on account of the employee's severance from employment with the
Company.


If a Participant becomes Disabled, such Participant shall continue to be
credited with DC SERP Benefits in accordance with this Section 6.2 until the
earlier of (i) two (2) years from the date benefits commence under the Company’s
Long Term Disability Plan or (ii) the date he or she is no longer eligible for
such long-term disability benefits, based on the amount of Compensation that was
payable to the Participant at the time of Disability.


2

--------------------------------------------------------------------------------



3.           A new Section 6.4 is added to read as follows:


6.4           Vesting.  Benefits under this Article VI shall be payable only to
the extent vested.  A Participant shall become vested in his or her DC SERP
Benefits Sub-Account in accordance with the following vesting schedule, provided
the Participant has first completed five (5) Years of Service with the Company:


Age
Vested Percentage
45
0 percent
46
10 percent
47
20 percent
48
30 percent
49
40 percent
50
50 percent
51
60 percent
52
70 percent
53
80 percent
54
90 percent
55
100 percent



In all cases, a Participant shall be 100% vested in his or her DC SERP Benefits
if he or she dies or becomes Disabled while employed with the Company.






IN WITNESS WHEREOF, the Company has caused this amendment to be executed this
29th day of June, 2007.




THE HERSHEY COMPANY




 By:  /s/ Marcella K.
Arline                                                                
Marcella K. Arline
Senior Vice President, Chief People Officer





 
 
 
 
 



3

--------------------------------------------------------------------------------


